DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (PG-PUB 2012/0092681).
Considering claim 1, Cox discloses a method of measuring geometric parameters of through holes in a substrate, comprising:
-  positioning a camera 5 comprising an image sensor and a lens 3 having a depth of field greater than a thickness of the substrate 1 ([0076]) at a measuring station (Figure 3; [0062]; [0076-77]);
-  positioning a select sub-volume of the substrate within a field of view of the camera and within the depth of field (Figures 3-4; [0076-77]; [0080]);
-  illuminating the select sub-volume with a light source ([0063]); 
-  capturing an image of the select sub-volume on the image sensor ([0062]); and
-  processing the image to determine at least one geometric parameter of at least one through hole in the select sub-volume ([0062]; [0064]), 
-  wherein the light source and the camera are arranged on a same side of the substrate (Figure 3).
Considering claim 2, Cox discloses that illuminating the select sub-volume with the light source further comprises reflecting light from the light source into the select sub-volume using a mirror (Figure 3; [0075]).
Considering claim 3, Cox discloses moving the mirror with the substrate ([0005]; [0076]).
Considering claim 4, Cox discloses that the light source 11 and the camera 5 are disposed on a front side of the select sub-volume and the mirror 14 is disposed on a back side of the select sub-volume (Figure 3).
Considering claim 5, Cox discloses that the light source 11 is a coaxial light source (Figure 3, via 13; [0063]).
Considering claim 6, Cox discloses that the through hole has a first side at a front side of the select sub-volume and a second side at a back side of the select sub-volume, and the at least one geometric parameter comprises a minimum transverse dimension of the through hole along a length of the through hole, the minimum transverse dimension of the through hole being disposed between the first side and the second side of the through hole (Figure 3; [0070-72]).
Considering claim 9, Cox discloses that the lens is a telecentric lens ([0064]).
Considering claim 10, Cox discloses effecting a relative motion between the camera and the substrate to position another sub-volume of the substrate within the field of view of the camera and within the depth of field ([0070-72], a plurality of different holes are positioned, imaged, illuminated, and measured). 
	Considering claim 11, Cox discloses illuminating the another sub-volume with light, capturing an image of the another sub-volume on the image sensor, and processing the image of the another sub-volume to determine at least one geometric parameter of at least one hole in the another sub-volume ([0070-72], a plurality of different holes are positioned, imaged, illuminated, and measured).
	Considering claim 12, Cox discloses illuminating the another sub-volume comprises effecting a relative motion between a source of the light and the substrate such that the another sub-volume is within an illumination volume of the light ([0070-72], a plurality of different holes are positioned, imaged, illuminated, and measured). 
Considering claim 14, Cox discloses a system for measuring geometric parameters of through holes in a substrate, comprising: 
-  a camera 5 comprising an image sensor and a lens 3 having a depth of field greater than a thickness of the substrate, the camera positioned at a select working distance relative to the substrate such that a select sub-volume of the substrate is within a field of view of the camera and within the depth of field (Figure 3; [0062]; [0076-77]); 
-  a light source 11 for illuminating the select sub-volume ([0063]); and 
-  a processor 6 configured to receive image data from the camera and determine from the image data at least one geometric parameter of at least one through hole in the select sub-volume, wherein the light source and the camera are arranged on a same side of the substrate ([0062]; Claim 1).
Considering claim 15, Cox discloses a mirror 14 configured to reflect light from the light source into the select sub-volume (Figure 3; [0075]).
Considering claim 16, Cox discloses moving the mirror with the substrate ([0005]; [0076]).
Considering claim 17, Cox discloses that the light source 11 and the camera 5 are disposed on a front side of the select sub-volume and the mirror 14 is disposed on a back side of the select sub-volume (Figure 3).
Considering claim 18, Cox discloses that the light source 11 is a coaxial light source (Figure 3, via 13; [0063]).
Considering claim 19, Cox discloses that the through hole has a first side at a front side of the select sub-volume and a second side at a back side of the select sub-volume, and the at least one geometric parameter comprises a minimum transverse dimension of the through hole along a length of the through hole, the minimum transverse dimension of the through hole being disposed between the first side and the second side of the through hole (Figure 3; [0070-72]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (PG-PUB 2012/0092681) in view of Sobieranski et al. (PG-PUB 2018/0033128).
Considering claim 7, Cox fails to explicitly disclose the pixel count and pixel size of the image sensor.
However, Sobieranski teaches the use of an image sensor having a pixel count of at least 10 megapixels and a pixel size of 1.7 microns or less ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an image sensor having at least 10 megapixels and a pixel size of 1.7 microns or less as taught by Sobieranski, in the invention by Cox.  The motivation for doing so is to provide high resolution images of smaller holes due to the smaller pixel size.
Considering claim 20, Cox fails to disclose the pixel count and pixel size of the image sensor.
However, Sobieranski teaches the use of an image sensor having a pixel count of at least 10 megapixels and a pixel size of 1.7 microns or less ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an image sensor having at least 10 megapixels and a pixel size of 1.7 microns or less as taught by Sobieranski, in the invention by Cox.  The motivation for doing so is to provide high resolution images of smaller holes due to the smaller pixel size.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (PG-PUB 2012/0092681) in view of Bunker et al. (U.S. Patent 6,234,755).
	Considering claim 8, Cox discloses that the substrate has a thickness of about 2 to 50 mm, and thus fails to disclose that the substrate has a thickness of 1 mm or less. 
	However, Bunker teaches that substrates having cooling holes, including substrates in a turbine engine components, may have thicknesses of 1 mm or less and passage holes themselves of 1 mm or less (Column 4, lines 5-64).
	The invention by Cox discloses that typical turbine components have a thickness of 2 mm to 50 mm, but fails to disclose the claimed size.  The invention by Bunker teaches that typical turbine components can have thickness between .508 mm to 25.4 mm, overlapping the claimed size.  One of ordinary skill in the art could have simply substituted turbine component substrates having a thickness of less than 1 mm, as taught by Bunker, for the substrates of Cox and the results of the substitution would have been predictable and repeatable.  The invention by Cox already states that focal adjustment means are present to focus on various depths of the hole, and as such, making the hole length smaller would not limit Cox.  Furthermore, the courts have long held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize turbine component substrates having a thickness of 1 mm or less in the invention by Cox, as suggested by Bunker.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (PG-PUB 2012/0092681) in view of Chen et al. (NPL – Development of an AOI system for chips with a hole on backside based on a frame imager).
Considering claim 13, Cox discloses that in processing the image, conventional vision software is used to determine the diameter, but fails to explicitly disclose that processing the image comprises detecting changes in contrast in the image. 
However, Chen teaches the use of vision software which utilizes the contrast change in an image, especially images of holes (Page 5).
One of ordinary skill in the art could have simply substituted the known image processing technique of contrast level differences as taught by Chen for the undisclosed vision software of Cox and the results of the substitution would have been predictable and repeatable.  Both Cox and Chen disclose that the vision software is used to determine the size of a hole, and thus the techniques are considered functionally equivalent.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process images based on changes in contrast.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        October 7, 202211